Judgment, Supreme Court, New York County (William Wetzel, J.), rendered November 3, 1999, convicting defendant, after a jury trial, of four counts of attempted grand larceny in the second degree, *362and sentencing him, as a second felony offender, to consecutive terms of 2V2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted a reasonable inference that defendant attempted to steal property from four separate merchants by instilling fear in them that their stores would be damaged if they did not pay protection money (Penal Law § 155.40 [2] [b]). The extortion statute may be satisfied by a threat conveyed through innuendo or suggestion (see, People v Dioguardi, 8 NY2d 260, 269-270).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Tom, Sullivan, Ellerin and Rubin, JJ.